Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

Exhibit 10.19

Execution Version

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
October 5, 2018, by and between MeiraGTx Holdings plc, a company incorporated in
the Cayman Islands (the “Company”) with offices at 450 East 29th Street, 15th
Floor, New York, NY 10016, Vector Consulting LLC, a limited liability company
organized in New York with a mailing address at 62 N. Livingston Avenue,
Livingston, NJ 07039 (the “Consulting Entity”), Michael G. Kaplitt, an
individual residing at 1113 York Avenue, Apt. 26E, New York, NY 10065 , Matthew
During, an individual residing at 8 Nearwater Road, Rowayton, CT 06853, and
Stephen B. Kaplitt, an individual residing at 62 N. Livingston Avenue,
Livingston, NJ 07039 (each such individual, a “Consultant” and collectively, the
“Consultants”). The Company, the Consulting Entity and the Consultants are
collectively referred to as the “Parties” and each a “Party”.

INTRODUCTION

On October 5, 2018, the Company acquired Vector Neurosciences Inc., a Delaware
corporation (“Vector”), pursuant to that certain Agreement and Plan of Merger,
dated October 5, 2018 (the “Merger Agreement”), pursuant to which VN
Acquisition, Inc., a wholly-owned subsidiary of the Company merged with and into
Vector with Vector surviving as a wholly owned subsidiary of the Company
(“Merger 1”) followed by Vector merging with and into VN Acquisition 2, Inc.
with VN Acquisition 2, Inc. surviving as the surviving corporation (together
with Merger 1, the “Mergers”). Capitalized terms used herein but not otherwise
defined herein shall have the meaning ascribed to such terms in the Merger
Agreement.

The Consultants were the only stockholders of Vector prior to Merger 1.

The Consultants are the only equity holders and members of the Consulting
Entity.

The Company, the Consulting Entity and the Consultants desire to establish the
terms and conditions under which the Consulting Entity will provide services to
the Company. In consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the parties hereto, the parties agree as
follows:

1.     Services; Competitive Activities.

1.1    The Consulting Entity agrees to make available the services of each
Consultant to perform the Services, to and for the Company in connection with
the Project as may be reasonably requested from time to time by the Company as
set forth on Schedule A to this Agreement. The Company acknowledges and agrees
that: (a) the Services are not to be provided on a full-time basis; (b) each
Consultant has work and professional commitments and

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

activities unrelated to the Services; and (c) the Services reasonably requested
by the Company hereunder shall not unduly or unreasonably interfere with any
unrelated commitments and activities of the Consultants, provided that, subject
to the foregoing reasonableness requirement, Consultants shall perform the
Services with commercially reasonably diligence and commercially reasonable best
efforts.

1.2    Subject to Section 3.2, the Company shall pay for all costs and expenses
necessary for, or incurred in relation to, the Services and the Project, and the
Consulting Entity and the Consultants shall not be responsible for any such
costs or expenses.

1.3    During the Consultation Period (as defined below) and for a period of
twelve (12) months thereafter, the Consulting Entity and each Consultant shall
not engage in any Competitive Activity.

2.    Term. This Agreement shall commence on the date hereof and shall continue
until terminated in accordance with the provisions of Section 4 (the term of
effectiveness of this Agreement being referred to herein as the “Consultation
Period”).

3.     Compensation.

3.1    Equity Grants. The Company shall issue to the Consultants the Options set
forth on Schedule A to this Agreement.

3.2    Reimbursement of Expenses. The Company shall reimburse the Consulting
Entity or the Consultants individually (as applicable) for all reasonable and
necessary documented out of pocket expenses incurred or paid by the Consulting
Entity or a Consultant in connection with, or related to, the performance of
services under this Agreement, provided that no single expenses greater than
$1,000 shall be incurred without the prior written approval of the Company
(which may be delivered by email). To the extent the Consulting Entity or a
Consultant has expenses for reimbursement, the Consulting Entity or such
Consultant shall submit to the Company itemized statements on a monthly basis
for each month in which such expenses are incurred, in a form reasonably
satisfactory to the Company, of such expenses incurred in the previous monthly
period. Unless disputed in good faith, the Company shall pay to the Consulting
Entity or the Consultant amounts shown on each such statement within 30 days
after receipt thereof. The Parties shall promptly and diligently cooperate in
good faith to address any good faith disputes related to expenses.

4.     Termination.

4.1    Termination for Convenience. The Company may, subject in all events to
the terms and provisions of this Agreement and without prejudice to any right or
remedy it may have due to any failure of the Consulting Entity or any Consultant
to perform the Consulting Entity’s or the Consultants’ obligations under this
Agreement, terminate the Consultation Period for no reason or any reason other
than those provided in Section 4.2(a) or 4.3, effective upon ten (10) Business
Days’ prior written notice to the Consulting Entity.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

2

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

4.2    Termination for Breach.

(a)    The Company may terminate this Agreement upon a material breach of this
Agreement by the Consulting Entity or any Consultant by providing thirty
(30) days’ prior written notice to the Consulting Entity and the Consultants
describing with reasonable specificity the alleged breach or breaches. The
termination shall become effective at the end of the notice period unless the
breaching Consulting Entity or Consultant cures such breach or breaches during
such notice period. Notwithstanding the foregoing, if the breach, by its nature,
is incurable, the Company may terminate this Agreement immediately upon written
notice to the Consulting Entity and the Consultants.

(b)    The Consulting Entity and the Consultants may terminate this Agreement
for Cause or upon a material breach of this Agreement by the Company by
providing thirty (30) days’ prior written notice to the Company describing with
reasonable specificity the event(s) constituting “Cause” or the alleged breach
or breaches. The termination shall become effective at the end of the notice
period unless the Company cures such event(s) constituting “Cause” or breach or
breaches during such notice period. Notwithstanding the foregoing, if the
breach, by its nature, is incurable, the Consulting Entity and the Consultants
may terminate this Agreement immediately upon written notice to the Company.

4.3    Termination for Changes in Consulting Entity. The Company may terminate
this Agreement effective upon five (5) Business Days’ prior written notice to
the Consulting Entity in the event that: (a) the Consulting Entity amends its
operating agreement or similar organizational documents, which amendments have
or could reasonably be expected to have a material adverse effect on the ability
of the Consulting Entity or the Consultants to provide the Services; (b) Michael
G. Kaplitt and Matthew During both cease to provide Consulting Services on
behalf of the Consulting Entity for any reason other than Cause; or (c) the
equity ownership of the Consulting Entity changes from the equity ownership set
forth on Schedule B to this Agreement without the prior written approval of the
Company.

4.4    Effects of Termination.

(a)    In the event of termination by the Company pursuant to Section 4.1, or by
the Consulting Entity pursuant to Section 4.2(b), the Consultation Period shall
terminate immediately, and the following provisions shall survive: Sections 6
through 18 (inclusive) and Sections 4.1 and 4.3 of Schedule A.

(b)    In the event of termination by the Company pursuant to Section 4.2(a) or
for any reason pursuant to Section 4.3, the Consultation Period shall terminate
immediately, and the following provisions shall survive: Sections 6 through 18
(inclusive).

(c)    Upon termination of the Consultation Period for any reason, the
Consulting Entity and the Consultants (as applicable) shall be entitled to
payment for expense reimbursements due under Section 3.2 for expenses incurred
prior to the effective date of termination, and, except as expressly provided in
this Section 4.4, the Company shall have no further obligations to the
Consulting Entity or any Consultant hereunder.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

3

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

5.     Cooperation. The Consulting Entity and each Consultant shall use its, his
or her commercially reasonable efforts in the performance of the Consulting
Entity’s and each Consultant’s obligations under this Agreement. The Company
shall provide such access to its information and property as may be reasonably
required in order to permit the Consulting Entity and each Consultant to perform
such person’s obligations hereunder. The Consulting Entity and each Consultant
shall reasonably cooperate with the Company’s personnel, shall not interfere
with the conduct of the Company’s business and shall observe all rules,
regulations and security requirements of the Company concerning the safety of
persons and property, provided that such rules, regulations and requirements
shall have been (i) transmitted to the Consultants in writing (including by
email) or (ii) otherwise made available to the Consultants in a manner
reasonably expected to make the Consultants aware of such rules, regulations and
requirements.

6.     Inventions and Proprietary Information.

6.1    Inventions.

(a)    All inventions, discoveries, computer programs, data, technology,
designs, innovations and improvements (whether or not patentable and whether or
not copyrightable) which are made, conceived, reduced to practice, created,
written, designed or developed by the Consulting Entity or any Consultant,
solely or jointly with others and whether during normal business hours or
otherwise, (i) during and prior to the Consultation Period if resulting from or
directly related to the Project or the Services, (ii) during the Consultation
Period if resulting from or directly related to the business of the Company or
(iii) after the Consultation Period if resulting or directly derived from
Proprietary Information (as defined below) (collectively under clauses (i), (ii)
and (iii), “Inventions”), shall be the sole property of the Company. The
Consulting Entity and each Consultant hereby assigns to the Company all
Inventions and any and all related patents, copyrights, trademarks, trade names,
and other industrial and intellectual property rights and applications therefor,
in the United States and elsewhere and appoints any officer of the Company as
the Consulting Entity and each Consultant’s duly authorized attorney to execute,
file, prosecute and protect the same before any government agency, court or
authority. Upon the request of the Company and at the Company’s expense, the
Consulting Entity and each Consultant shall execute such further assignments,
documents and other instruments as may be necessary or desirable to fully and
completely assign all Inventions to the Company and to assist the Company in
applying for, obtaining and enforcing patents or copyrights or other rights in
the United States and in any foreign country with respect to any Invention. The
Consulting Entity and each Consultant also hereby waives all claims to moral
rights in any Inventions.

(b)    The Consulting Entity and each Consultant shall promptly disclose to the
Company all Inventions and will maintain adequate and current written records
(in the form of notes, sketches, drawings and as may be specified by the
Company) to document the conception and/or first actual reduction to practice of
any Invention. Such written records shall be available to and remain the sole
property of the Company at all times.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

4

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

6.2    Proprietary Information.

(a)    The Consulting Entity and each Consultant acknowledges that its, his or
her relationship with the Company is one of high trust and confidence and that
in the course of the Consulting Entity’s and such Consultant’s service to the
Company it, he or she will have access to and contact with Proprietary
Information. Subject to subsection (c) below, the Consulting Entity and each
Consultant agrees that it, he or she will not, during the Consultation Period or
at any time thereafter, disclose to others, or use for its, his or her benefit
or the benefit of others, any Proprietary Information or Invention.

(b)    For purposes of this Agreement, Proprietary Information shall mean, by
way of illustration and not limitation, all information (whether or not
patentable and whether or not copyrightable) owned, possessed or used by the
Company, including, without limitation, any Invention, formula, vendor
information, customer information, apparatus, equipment, trade secret, process,
research, report, technical data, know-how, computer program, software, software
documentation, hardware design, technology, marketing or business plan,
forecast, unpublished financial statement, budget, license, price, cost and
employee list that is communicated to, learned of, developed or otherwise
acquired by the Consulting Entity or any Consultant in the course of such
person’s service as a consultant to the Company.

(c)    The Consulting Entity’s and each Consultant’s obligations under this
Section 6.2 shall not apply to any information that (i) is or becomes known to
the general public under circumstances involving no breach by the Consulting
Entity or any Consultant or agents of the Consulting Entity of the terms of this
Section 6.2, (ii) is generally disclosed to third parties by the Company without
restriction on such third parties, (iii) is approved for release by written
authorization of an officer of the Company or (iv) is required to be disclosed
pursuant to order or decision of any judicial, administrative or regulatory
authority, pursuant to subpoena or similar legal compulsion, provided, that the
Consulting Entity or Consultants shall give the Company prior written notice
thereof as far in advance of such disclosure as reasonably practicable and shall
reasonably cooperate with the Company in the event the Company seeks (at its own
cost and expense) to prevent, limit or delay such disclosure.

(d)    Upon termination of this Agreement or at any other time upon request by
the Company, the Consulting Entity and each Consultant shall promptly deliver to
the Company all records, files, memoranda, notes, designs, data, reports, price
lists, customer lists, drawings, plans, computer programs, software, software
documentation, sketches, laboratory and research notebooks and other documents
(and all copies or reproductions of such materials) relating to the business of
the Company.

(e)    The Consulting Entity and each Consultant represents that its, his or her
retention as a consultant with the Company and such person’s performance under
this Agreement does not, and shall not, breach any agreement that obligates it,
him or her to keep in

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

5

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

confidence any trade secrets or confidential or proprietary information of the
Consulting Entity or any Consultant or of any other party or to refrain from
competing, directly or indirectly, with the business of any other party or
otherwise conflict with any of his or her agreements or obligations to any other
party. The Consulting Entity and each Consultant shall not disclose to the
Company any trade secrets or confidential or proprietary information of any
other party.

(f)    The Consulting Entity and each Consultant acknowledges that the Company
from time to time may have agreements with other persons or with the United
States Government, or agencies thereof, that impose obligations or restrictions
on the Company regarding inventions made during the course of work under such
agreements or regarding the confidential nature of such work. The Consulting
Entity and each Consultant agrees to be bound by all such obligations and
restrictions that are known to it, him or her and to take all action necessary
to discharge the obligations of the Company under such agreements (at the
Company’s sole cost and expense, if any).

(g)    Defend Trade Secrets Act Notice of Immunity Rights. The Consulting Entity
and each Consultant acknowledges that the Company has provided the Consulting
Entity and each Consultant with the following notice of immunity rights in
compliance with the requirements of the Defend Trade Secrets Act: (i) such
Consulting Entity or Consultant will not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of Proprietary
Information that is made in confidence to a Federal, State, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, (ii) such Consulting Entity or Consultant will not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of Proprietary Information that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal, and (iii) if such Consulting Entity or Consultant files a lawsuit
for retaliation by the Company for reporting a suspected violation of law, such
Consulting Entity or Consultant may disclose the Proprietary Information to its
attorney and use the Proprietary Information in the court proceeding, if
Consultant files any document containing the Proprietary Information under seal,
and does not disclose the Proprietary Information, except pursuant to court
order.

6.3    Remedies. The Consulting Entity and each Consultant acknowledges that any
breach of the provisions of this Section 6 shall result in serious and
irreparable injury to the Company for which the Company cannot be adequately
compensated by monetary damages alone. The Consulting Entity and each Consultant
agrees, therefore, that, in addition to any other remedy it may have, the
Company shall be entitled to enforce the specific performance of this Agreement
by the Consulting Entity and any Consultant and to seek both temporary and
permanent injunctive relief (to the extent permitted by law) without the
necessity of proving actual damages.

6.4    Portfolio Reference. Upon termination of this Agreement, the Consulting
Entity and each Consultant may disclose to prospective third party contractors
or employers the fact that the Consulting Entity and each Consultant performed
certain services for the Company, subject to the receipt of prior written
permission from the Company with respect to such disclosure and the scope
thereof. Notwithstanding the foregoing, the Consulting Entity and each
Consultant may freely disclose at any time only the fact that [***].

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

6

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

7.     Non-Solicitation. During the Consultation Period and for a period of
twelve (12) months thereafter, the Consulting Entity and each Consultant shall
not, either alone or in association with others, (i) solicit, or permit any
organization directly or indirectly controlled by the Consulting Entity and any
Consultant to solicit, any employee of the Company to leave the employ of the
Company, or (ii) solicit for employment, hire or engage as an independent
contractor, or permit any organization directly or indirectly controlled by the
Consulting Entity and any Consultant to solicit for employment, hire or engage
as an independent contractor, any person who was employed by the Company at any
time during the term of the Consulting Entity’s and the Consultant’s engagement
with the Company; provided, that this clause (ii) shall not apply to (x) any
individual whose employment with the Company has been terminated for a period of
six months or longer or (y) general advertisements for employment or recruitment
efforts conducted by any recruitment agency, provided that such advertisements
or recruitment efforts are not directed at any such individual.

8.     Other Agreements. The Consulting Entity and each Consultant hereby
represents that, except as the Consulting Entity or any applicable Consultant
has disclosed in writing to the Company, none of the Consulting Entity nor any
Consultant is bound by the terms of any agreement with any current or prior
employer or other party to refrain from using or disclosing any trade secret or
confidential or proprietary information in the course of the Consulting Entity’s
and each Consultant’s relationship with the Company, to refrain from competing,
directly or indirectly, with the business of such employer or any other party or
to refrain from soliciting employees, customers or suppliers of such employer or
other party; in all cases, except where such terms would not prohibit or
materially interfere with the ability of Consultants and the Consulting Entity
to provide the Services and perform its and their obligations hereunder. The
Consulting Entity and each Consultant agrees to furnish the Company with a copy
of any such agreement within or under its or their possession or control upon
request, except to the extent such disclosure is prohibited by law or
contractual obligation, in which case the Consulting Entity and each Consultant
agrees to furnish the Company with a copy of such agreement redacted in order to
comply with such law or contractual obligation, and with respect to limitations
based on contractual obligations, to request the other party to the contract to
waive such obligations.

9.     Independent Contractor Status; Benefits.

9.1    The Consulting Entity and each Consultant shall perform all services
under this Agreement as an “independent contractor” and not as an employee or
agent of the Company and, as an independent contractor, the Consulting Entity
and each Consultant will be solely responsible for complying with all applicable
laws, rules and regulations concerning income, employment (or self-employment)
and other taxes, social security contributions, pension fund contributions,
unemployment contributions and similar matters and the Company shall not be
required to withhold income, employment or other taxes from payments to the
Consulting Entity or the Consultants. None of the Consulting Entity nor any
Consultant is authorized to assume or create any obligation or responsibility,
express or implied, on behalf of, or in the name of, the Company or to bind the
Company in any manner.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

7

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

9.2    None of the Consulting Entity nor the Consultants shall be entitled to
any benefits, coverages or privileges, including, without limitation, social
security, unemployment, medical or pension payments, made available to employees
of the Company. If any Consultant is reclassified by a state or federal agency
or court as an employee of the Company, the Consultant will become a
reclassified employee and will receive no benefits except those mandated by
state or federal law, even if by the terms of the Company’s benefit plans in
effect at the time of such reclassification, the Consultant would otherwise be
eligible for such benefits.

10.     Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly delivered four
(4) Business Days after it is sent by registered or certified mail, return
receipt requested, postage prepaid, or one business day after it is sent for
next business day delivery via a reputable nationwide overnight courier service,
or on the same business day (if sent before 2 p.m. local time in the time zone
of the recipient’s physical address (as specified below) and otherwise on the
next business day) if sent by fax with electronic or telephonic confirmation of
receipt, in each case to the intended recipient as set forth below:

 

If to the Consulting Entity or Stephen B. Kaplitt:

 

Stephen B. Kaplitt

[contact information]

 

If to Michael G. Kaplitt or Matthew During:

 

Michael G. Kaplitt

[contact information]

 

  

Matthew During

[contact information]

 

If to the Company:

 

MeiraGTx Holdings plc

430 East 29th Street, 10th Floor

New York, NY 10016

Attn: Richard Giroux

Tel: (646) 490-2971

Email: rich@meiragtx.com

  

With a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

John Hancock Tower

200 Clarendon Street

Boston, MA 02116

Attention: Peter N. Handrinos, Esq.

Tel: (617) 948-6060

Fax: (617) 948-6001

Email: Peter.Handrinos@lw.com

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, or ordinary mail), but no such notice, request, demand, claim
or other communication that is given by such other means shall be deemed to have
been duly given unless and until it actually is received by the party for whom
it is intended. In addition, any notice, request, demand, claim or other
communication hereunder delivered by email and acknowledged by reply

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

8

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

email from the recipient shall be deemed to be effective delivery hereunder. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.

11.     Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

12.     Entire Agreement. The Merger Agreement and this Agreement constitute the
entire agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.

13.     Amendment. This Agreement may be amended or modified only by a written
instrument executed by all Parties.

14.     Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of New York without regard to
conflict of law principles that would result in the application of any law other
than the State of New York.

15.     Successors and Assigns. This Agreement shall be binding upon, and inure
to the benefit of, both parties and their respective successors and assigns,
including any affiliate of the Company or any corporation with which, or into
which, the Company may be merged or which may succeed to its assets or business,
provided, however, that the obligations of the Consulting Entity and each
Consultant are personal and shall not be assigned by it, him or her.

16.     Interpretation. If any restriction set forth in Section 1 or Section 7
is found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.

17.     [Reserved].

18.     Miscellaneous.

18.1    No delay or omission by any Party in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by a Party on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

18.2    The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

9

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

18.3    In the event that any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

18.4    This Agreement may be executed in multiple counterparts by facsimile or
other reliable electronic reproduction (including, without limitation,
transmission by pdf), each of which shall be taken together as one and the same
instrument.

18.5    Arbitration. Except for any dispute, controversy or claim described in
Section 18.6 (which shall be handled exclusively in accordance with
Section 18.6), it is understood and agreed between the Parties hereto that any
and all claims, grievances, demands, controversies, causes of action or disputes
of any nature whatsoever (including, but not limited to, tort and contract
claims, and claims upon any law, statute, order, or regulation) (hereinafter
“Disputes”), arising out of, in connection with, or in relation to (a) this
Agreement, or (b) questions of arbitrability under this Agreement, shall be
resolved by final, binding, nonjudicial arbitration in accordance with the
Federal Arbitration Act, 9 U.S.C. Section 1, et seq. pursuant to the following
procedures:

(a)    Any Party may send another Party or Parties written notice identifying
the matter in dispute and invoking the procedures of this Section (the “Dispute
Notice”). Within 14 days from delivery of the Dispute Notice, each Party
involved in the dispute shall meet at a mutually agreed location in New York,
New York, for the purpose of determining whether they can resolve the dispute
themselves by written agreement, and, if not, whether they can agree upon an
impartial third-party arbitrator (the “Arbitrator”) to whom to submit the matter
in dispute for final and binding arbitration.

(b)    If such Parties fail to resolve the dispute by written agreement or agree
on the Arbitrator within the later of fourteen (14) days from any such initial
meeting or within thirty (30) days from the delivery of the Dispute Notice, any
such Party may make written application to the Judicial Arbitration and
Mediation Services (“JAMS”), in New York, New York for the appointment of a
single Arbitrator to resolve the dispute by arbitration. At the request of JAMS
the Parties involved in the dispute shall meet with JAMS at its offices within
ten (10) days of such request to discuss the dispute and the qualifications and
experience which each Party respectively believes the Arbitrator should have;
provided, however, that the selection of the Arbitrator shall be the exclusive
decision of JAMS and shall be made within thirty (30) days of the written
application to JAMS. The Arbitrator shall be a disinterested party.

(c)    Within thirty (30) days of the selection of the Arbitrator, the Parties
involved in the dispute shall meet in New York, New York with such Arbitrator at
a place and time designated by such Arbitrator after consultation with such
Parties and present their respective positions on the dispute. Each Party shall
have no longer than one day to present its position, the entire proceedings
before the Arbitrator shall be no more than three consecutive days, and the
decision of the Arbitrator shall be made in writing no more than thirty
(30) days following the end of the proceeding. Such an award shall be a final
and binding determination of the dispute and shall be fully enforceable as an
arbitration decision in any court having

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

10

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

jurisdiction and venue over such Parties. The Parties shall bear their own legal
fees and expenses, and shall share equally fees and expenses of the Arbitrator
and JAMS, regardless of the outcome. Except as may be required by applicable law
(or as required to enter and enforce the judgment in court), no Party (or its
representative, witnesses or arbitrators) may disclose the content or result of
any arbitration under this Agreement without the prior written consent of the
other Party (or Parties) involved in such arbitration.

18.6    Patents and Trademarks; Equitable Relief.

(a)    Any dispute, controversy or claim arising out of, relating to or in
connection with the scope, validity, enforceability or infringement of any
patent rights shall in each case be submitted to a court of competent
jurisdiction in the territory in which such patent rights were granted or arose.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

11

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

(b)    Any dispute, controversy or claim arising out of, relating to or in
connection with the need to seek preliminary or injunctive measures or other
equitable relief (e.g., in the event of a potential or actual breach of the
confidentiality and non-use provisions in Section 6.2) need not be resolved
through the procedure described in Section 18.5 but may be immediately brought
in a court of competent jurisdiction.

[Remainder of Page Intentionally Left Blank]

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

12

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

THE COMPANY:     MEIRAGTX HOLDINGS PLC     By:  /s/ Richard
Giroux                                         Name: Richard Giroux    
Title:   Chief Operating Officer CONSULTING ENTITY:     VECTOR CONSULTING LLC  
  By:  /s/ Matthew During                                         Name: Matthew
During     Title:   President CONSULTANT:             /s/ Michael G.
Kaplitt                                          Michael G. Kaplitt CONSULTANT:
            /s/ Matthew During                                              
Matthew During CONSULTANT:             /s/ Stephen B.
Kaplitt                                          Stephen B. Kaplitt

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

SCHEDULE A

Description of Services and Payments

1.      Certain Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:

“Cause” means any of: (a) a breach by the Company of any of its material
obligations under this Agreement; (b) a decision by the Company to cease funding
or other support for (i) the development activities related to the Services, or
(ii) the development, marketing and sale of GAD Products; (c) a decision by the
Company to reduce, delay or suspend the funding or other support for the
development activities related to the Services in a manner that would reasonably
be expected to prevent or unreasonably delay Regulatory Approval for GAD
Products; (d) death or Disability of both Michael G. Kaplitt and Matthew During;
or (e) insolvency or liquidation of the Company.

“Competitive Activity” means employment with, owning any interest in, or acting
as a paid consultant, advisor, officer, director or manager of or to any
business engaged in: (a) the research, development, sale or marketing of any
application of glutamic acid decarboxylase (GAD) gene therapy or neuropeptide
(NPY) gene therapy; (b) any business activity conducted by the Company on the
date of this Agreement; or (c) any business activity relating to the Services
conducted or contemplated to be conducted by the Company on the date of this
Agreement or during the Consultation Period; provided, however, that
notwithstanding the foregoing, “Competitive Activity” shall expressly exclude
the following: (u) activities by Michael G. Kaplitt for or on behalf of Circuit
Therapeutics, Inc. or its affiliates that do not directly compete with the
Services or the Covered Products; (v) any passive investment by a Consultant
(whether debt, equity or otherwise) in a publicly-traded security, where such
investment does not result in the Consultant owning 5.0% or more of the equity
interests of such publicly-traded company; (w) any investments by a Consultant
(whether debt, equity or otherwise) in any non-publicly-traded company which
investments do not, in the aggregate, exceed 15.0% of the total investment
capital received by such company; (x) any activities conducted by or for the
primary benefit of a charitable, not-for-profit or academic entity (including,
without limitation, accredited hospitals and universities); (y) speaking,
lecturing and writing for publication or at academic or trade meetings and
conferences; and (z) any activities by Stephen B. Kaplitt acting in his capacity
as an attorney.

“Covered Products” means the GAD Products and the IP-related Covered Products.

“FDA” means the United States Food and Drug Administration and any successor
thereto.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

A-1

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

“Disability” means the inability to perform, with or without reasonable
accommodation, the essential functions of the Services for a total of three
months during any six month period as a result of incapacity due to mental or
physical illness as determined by a physician selected in good faith by the
Company. A Consultant’s refusal to submit to examination by such physician for
the purpose of determining whether a Disability exists shall be conclusive
evidence that that no such Disability exists.

“EMA” means the European Medicines Agency and any successor thereto.

“GAD Products” means any products produced by the Company or its Affiliates
(directly or through any third party contract manufacturers) that uses the
adeno-associated virus gene therapy encoding glutamic acid decarboxylase
(formerly known as NLX-P101) for the treatment of Parkinson’s disease that was
previously under development by Neurologix.

“IP-related Covered Products” means any products (other than the GAD Products)
produced by the Company or its Affiliates (directly or through any third party
contract manufacturers) that (a) uses or incorporates adeno-associated virus
gene therapy encoding glutamic acid decarboxylase to treat a disease other than
Parkinson’s disease; or (b)(i) uses any of the intellectual property listed on
Appendix 1, and (ii) is covered by a Valid Claim.

“Project” means the Company’s project to develop, obtain Regulatory Approval
for, and market and sell Covered Products.

“Regulatory Approval” means, with respect to a Covered Product, receipt or
issuance of all approvals, licenses, registrations, clearances and
authorizations by the FDA or EMA necessary to lawfully market and sell such GAD
Product in the United States or Europe, as applicable.

“Services” shall have the meaning set forth in Section 2 of this Schedule A.

“Valid Claim” means a claim in an issued patent listed on Appendix 1 that has
not: (a) expired or been canceled; (b) been declared invalid by an unreversed
and unappealable or unappealed decision of a court or other appropriate body of
competent jurisdiction; (c) been admitted to be invalid or unenforceable through
reissue, disclaimer or otherwise; or (d) been abandoned.

2.      Scope of Work. The following consulting, advisory and related services
in support and furtherance of the Project (“Services”) shall be performed by the
Consulting Entity and the Consultants, jointly:

2.1        advise and assist with clinical development strategies for Covered
Products including Regulatory Approval in the U.S. and in Europe (with the
assistance of regulatory consultants);

2.2        prepare development plans to be presented to the Board of Directors;

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

A-2

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

2.3        advise and assist with the timely preparation of documents to be
submitted to the FDA and other health authorities for review, including for
filing of one or more New Drug Applications (NDA), as dictated by Board-approved
development plans (with the assistance of regulatory consultants);

2.4        advise and assist with the strategic definition and tactical
development of clinical trials programs, including protocol writing,
interpretation of clinical data, and literature reviews;

2.5        advise and assist with ensuring that all clinical trials are in
keeping with approved timelines and budgets, with potential obstacles identified
and solutions implemented to avoid delays in clinical trial implementation;

2.6        advise and assist with ensuring the work with colleagues and
collaborators are coordinated and that all people, systems, processes and
materials required for clinical trials are available and appropriately prepared;

2.7        advise and assist with ensuring that clinical trials are conducted in
accordance with applicable regulatory requirements and guidelines;

2.8        advise and assist with ensuring the identification, recruitment and
selection of appropriate clinical investigators and contract research
organizations, resulting in appropriate negotiation of contracts;

2.9        advise and assist with ensuring the timely medical review and
reporting of adverse events;

2.10      advise and assist with ensuring the timely preparation of
presentations reporting results of clinical trials to internal and external
audiences;

2.11      participate in meetings with the Company’s executive team and other
employees from time to time as reasonably requested by the Company; or

2.12      provide such consulting, advisory and related services related to or
in furtherance of the foregoing.

3.      Schedule. The Consulting Entity and each Consultant will coordinate the
furnishing of Services pursuant to this Agreement with the Company in order that
such services can be provided in such a way as to generally conform to the
business schedules of the Company, but the method of performance, time of
performance, place of performance, hours utilized in such performance, and other
details of the manner of performance of Services hereunder will be within the
reasonable discretion of the Consultants and the Consulting Entity.

4.      Payments

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

A-3

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

4.1        Initial Equity Grants. Upon execution of this Agreement, the
Consultants shall be granted the following options (“Options”) to purchase
ordinary shares of the Company (“Company Shares”) under the Company’s 2018
Incentive Award Plan (the “Plan”), subject to the terms and provisions of
Section 4.3 of this Schedule A and a stock option agreement in substantially the
form set forth in Annex 4.1. The exercise price per share of each Option will be
the Fair Market Value (as defined in the Plan) on the Option’s date of grant:

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

A-4

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

Consultant

  

Number of Options

  

Final Expiration Date

Michael G. Kaplitt    [***]    10 years from grant date Matthew During    [***]
   10 years from grant date Stephen B. Kaplitt    [***]    10 years from grant
date

4.2        Annual Equity Grants. During the Consultation Period, and subject to
the approval of the Company’s Board of Directors, the Consultants shall be
eligible to be granted, in the discretion of the Company’s Board of Directors,
additional Options to purchase Company Shares under the Plan at a price per
share equal to the Fair Market Value on the date of grant. The Options shall be
granted annually, if at all, as determined by the Board of Directors. The
Options shall be subject to all terms, vesting schedules and other provisions
set forth in the Plan and in a separate option agreement, which shall be in
substantially the same form as used for contemporaneous Option grants to the
Company’s employees generally.

4.3        Death or Permanent Disability; Termination. If, during the term of
this Agreement, Michael G. Kaplitt, Stephen B. Kaplitt or Matthew During is no
longer able to perform the Services due to death or Disability, the vesting of
the Options granted pursuant to Section 4.1 and Section 4.2 to such Consultant
that remain unvested at the time of death or Disability shall be accelerated and
finally determined pursuant to the table below with no further vesting:

 

Timing of Death or Initial Occurrence of  Disability

   Final Vested
Percentage of
Unvested Options Prior to the first patient being enrolled in a Phase 3 clinical
trial of any GAD Product or IP-related Covered Product    25% Following the
first patient being enrolled in a Phase 3 clinical trial of any GAD Product or
IP-related Covered Product, but prior to the submission by the Company (and
acceptance by the FDA) of a new drug application to the FDA    50% Following
Regulatory Approval by the FDA or EMA of any GAD Product or IP-related Covered
Product    100%

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

A-5

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

Appendix 1 to Schedule A

[***]

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

A-6

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

Annex 4.1 to Schedule A

Form of Stock Option Agreement

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

MEIRAGTX HOLDINGS PLC

2018 INCENTIVE AWARD PLAN

OPTION GRANT NOTICE

Capitalized terms not specifically defined in this Option Grant Notice (the
“Grant Notice”) have the meanings given to them in the 2018 Incentive Award Plan
(as amended from time to time, the “Plan”) of MeiraGTx Holdings plc (the
“Company”).

The Company has granted to the participant listed below (“Participant”) the
option described in this Grant Notice (the “Option”), subject to the terms and
conditions of the Plan and the Option Agreement attached as Exhibit A (the
“Agreement”), both of which are incorporated into this Grant Notice by
reference.

 

Participant:      Grant Date:      Exercise Price per Share:     
Shares Subject to the Option:      Final Expiration Date:     
Vesting Commencement Date:      Vesting Schedule:      [To be specified in
individual award agreements] Type of Option      [Incentive Stock
Option/Non-Qualified Stock Option]

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

 

MEIRAGTX HOLDINGS PLC         PARTICIPANT By:  

 

       

 

 

Name:

 

 

 

        [Participant Name] Title:  

 

       

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

Exhibit A

OPTION AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

ARTICLE I.

GENERAL

1.1    Grant of Option. The Company has granted to Participant the Option
effective as of the grant date set forth in the Grant Notice (the “Grant Date”).

1.2    Incorporation of Terms of Plan. The Option is subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control.

ARTICLE II.

PERIOD OF EXERCISABILITY

2.1    Commencement of Exercisability. The Option will vest and become
exercisable according to the vesting schedule in the Grant Notice (the “Vesting
Schedule”) except that any fraction of a Share as to which the Option would be
vested or exercisable will be accumulated and will vest and become exercisable
only when a whole Share has accumulated. Notwithstanding anything in the Grant
Notice, the Plan or this Agreement to the contrary, unless the Administrator
otherwise determines, the Option will immediately expire and be forfeited as to
any portion that is not vested and exercisable as of Participant’s Termination
of Service for any reason.

2.2    Duration of Exercisability. The Vesting Schedule is cumulative. Any
portion of the Option which vests and becomes exercisable will remain vested and
exercisable until the Option expires. The Option will be forfeited immediately
upon its expiration.

2.3    Expiration of Option. The Option may not be exercised to any extent by
anyone after, and will expire on, the first of the following to occur:

(a)    The final expiration date in the Grant Notice;

(b)    Except as the Administrator may otherwise approve, the expiration of
three (3) months from the date of Participant’s Termination of Service, unless
Participant’s Termination of Service is for Cause or by reason of Participant’s
death or Disability;

(c)    Except as the Administrator may otherwise approve, the expiration of one
(1) year from the date of Participant’s Termination of Service by reason of
Participant’s death or Disability; and

(d)    Except as the Administrator may otherwise approve, Participant’s
Termination of Service for Cause.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

ARTICLE III.

EXERCISE OF OPTION

3.1    Person Eligible to Exercise. During Participant’s lifetime, only
Participant may exercise the Option. After Participant’s death, any exercisable
portion of the Option may, prior to the time the Option expires, be exercised by
Participant’s Designated Beneficiary as provided in the Plan.

3.2    Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised, in whole or in part,
according to the procedures in the Plan at any time prior to the time the Option
or portion thereof expires, except that the Option may only be exercised for
whole Shares.

3.3    Tax Withholding.

(a)    The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the Option as Participant’s
election to satisfy all or any portion of the withholding tax by requesting the
Company retain Shares otherwise issuable under the Option.

(b)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Option, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the Option. Neither the Company nor
any Subsidiary makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the awarding, vesting or exercise of
the Option or the subsequent sale of Shares. The Company and the Subsidiaries do
not commit and are under no obligation to structure the Option to reduce or
eliminate Participant’s tax liability.

ARTICLE IV.

OTHER PROVISIONS

4.1    Adjustments. Participant acknowledges that the Option is subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan.

4.2    Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant
(or, if Participant is then deceased, to the person entitled to exercise the
Option) at Participant’s last known mailing address, email address or facsimile
number in the Company’s personnel files. By a notice given pursuant to this
Section, either party may designate a different address for notices to be given
to that party. Any notice will be deemed duly given when actually received, when
sent by email, when sent by certified mail (return receipt requested) and
deposited with postage prepaid in a post office or branch post office regularly
maintained by the United States Postal Service, when delivered by a nationally
recognized express shipping company or upon receipt of a facsimile transmission
confirmation.

4.3    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

4.4    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

4.5    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

4.6    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement and the Option
will be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3) that are requirements for the application of such exemptive rule. To
the extent Applicable Laws permit, this Agreement will be deemed amended as
necessary to conform to such applicable exemptive rule.

4.7    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

4.8    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

4.9    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the Option, and rights no greater
than the right to receive the Shares as a general unsecured creditor with
respect to the Option, as and when exercised pursuant to the terms hereof.

4.10    Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

4.11    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

4.12    Incentive Stock Options. If the Option is designated as an Incentive
Stock Option:

(a)    Participant acknowledges that to the extent the aggregate fair market
value of shares (determined as of the time the option with respect to the shares
is granted) with respect to which options intended to qualify as “incentive
stock options” under Section 422 of the Code, including the Option, are
exercisable for the first time by Participant during any calendar year exceeds
$100,000 or if for any other reason such options do not qualify or cease to
qualify for treatment as “incentive stock options” under Section 422 of the
Code, such options (including the Option) will be treated as non-qualified stock
options. Participant further acknowledges that the rule set forth in the
preceding sentence will be applied by taking the Option and other options into
account in the order in which they were granted, as determined

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

under Section 422(d) of the Code. Participant acknowledges that amendments or
modifications made to the Option pursuant to the Plan that would cause the
Option to become a Non-Qualified Stock Option will not materially or adversely
affect Participant’s rights under the Option, and that any such amendment or
modification shall not require Participant’s consent. Participant also
acknowledges that if the Option is exercised more than three (3) months after
Participant’s Termination of Service as an Employee, other than by reason of
death or disability, the Option will be taxed as a Non-Qualified Stock Option.

(b)    Participant will give prompt written notice to the Company of any
disposition or other transfer of any Shares acquired under this Agreement if
such disposition or other transfer is made (a) within two (2) years from the
Grant Date or (b) within one (1) year after the transfer of such Shares to
Participant. Such notice will specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Participant in such disposition or other
transfer.

* * * * *

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

Pursuant to 17 C.F.R. Section 200.83

 

Schedule B

Equity Ownership of Consulting Entity

 

Michael G. Kaplitt

     45 % 

Matthew During

     45 % 

Stephen B. Kaplitt

     10 % 

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 